DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasanna et al (r-DepTH; Integrated Descriptor for Brain Tumor Prognosis).
Regarding Claim 1, Prasanna et al teach a non-transitory computer-readable storage device storing computer-executable instructions that when executed cause a processor to perform operations (the r-DepTH analysis is understood in the art to be instructions stored on a memory and executed on a computer; Figs 1-4 and sections 2, 3), the operations comprising: accessing a radiological image of a region of interest (ROI) demonstrating Glioblastoma (GBM), where the ROI includes a tumoral region, where the image is associated with a patient, where the image has a plurality of voxels, a voxel having an intensity (the accessed radiographic image of a patient brain demonstrates Glioblastoma (GBM) in a region of interest, and the image is of voxels with a signal (Fig 2 and sections 2, 3); segmenting the tumoral region represented in the image defining a peritumoral region represented in the image based on the tumoral region defining a parenchymal region represented in the image (the radiographic image is segmented to sub-volumes to capture the textural and deformation heterogeneity to define the tumor and parenchyma boundaries (Fig 2 and sections 2, 3); computing a deformation heterogeneity feature descriptor based on the parenchymal region (the deformation heterogeneity to define normal parenchyma is extracted; Figs 2, 3 and section 3.2.1); computing a tumoral three-dimensional (3D) gradient-based texture descriptor based on the segmented tumoral region (the 3D gradient based texture descriptors from tumor region is extracted; Figs 2, 3 and section 3.2.2); computing a peritumoral 3D gradient-based textural descriptor based on the peritumoral region (the 3D gradient based texture descriptors from per-tumoral region is extracted; Figs 2, 3 and section 3.2.2); generating a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor (the r-DepTH descriptor is extracted and based on the deformation descriptor, the tumor texture descriptor and the peritumoral texture descriptor; Figs 2, 3 and section 3.2.3); providing the r-DepTH descriptor to a machine learning classifier trained to distinguish long-term survival (LTS) from short-term survival (STS) in GBM based on the r-DepTH descriptor (the r-DepTH descriptors are used in a training set for machine learning to classify long term and short term survival; Figs 3, 4 and section 4.2); receiving, from the machine learning classifier, a probability that the patient will experience LTS, where the machine learning classifier computes the probability based on the r-Depth descriptor (the survival times (LTS versus STS) were determined including a KM survival probability curve that reflects the probability a patient would remain alive in the group, with the analysis dependent upon the r-Depth descriptor; Fig 4 and section 4.2);  CWRUP170US/2017-323939generate a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability (the LTS and STS patients can be classified based on the KM curves; Fig 4 and section 5.2); and displaying the classification (classifications are displayed based on the KM curves; Figs 3, 4 and sections 5.1, 5.2).
Regarding Claim 2, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), where the radiological image is a magnetic resonance imaging (MRI) image (radiographic image includes MRI image; Figs 2, 3 and sections 2, 3).  
Regarding Claim 3, Prasanna et al teach the non-transitory computer-readable storage device of claim 2 (as described above), where the radiological image is a 3-Tesla (3T) treatment-naive Gadolinium (Gd)-contrast T1w image, a 3T treatment-naive T2w Gd-contrast image, or a FLAIR MRI image (images include 3-Teslat treatment-native Gadolinium (Gd)-contrast T1w, T2w or FLAIR MRI images; section 4.1).  
Regarding Claim 4, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), where computing the deformation heterogeneity feature descriptor comprises: accessing a healthy brain atlas (healthy brain atlas is accessed; Figs 2, 3 and section 3.2.1); registering the parenchymal region to the healthy brain atlas (the healthy tissue is used to define normal parenchyma; Figs 2, 3 and section 3.2.1); and computing the deformation heterogeneity feature descriptor based on the registration of the parenchymal region with the healthy brain atlas (the deformation heterogeneity to define normal parenchyma is extracted and based on the normal appearing brain regions; Figs 2, 3 and section 3.2.1).  
Regarding Claim 5, Prasanna et al teach the non-transitory computer-readable storage device of claim 4 (as described above), where registering the parenchymal region to the healthy brain atlas includes registering the parenchymal region to the healthy brain atlas using a non-rigid mutual information based similarity measure registration approach (the healthy tissue atlas is non-rigidly aligned to the patient parenchymal volume using mutual information based similarity measure provided in Advanced Normalization Tools Symmetric Normalization; Fig 2 and section 3.2.1).  
Regarding Claim 6, Prasanna et al teach the non-transitory computer-readable storage device of claim 4 (as described above), where the parenchymal region includes a plurality of annular sub-regions (the identified parenchyma region (volumes) includes sub-volumes; Figs 2, 3 and section 3.2.1).  
Regarding Claim 7, Prasanna et al teach the non-transitory computer-readable storage device of claim 6 (as described above), where each member of the plurality of annular sub-regions is a 5mm annular sub-region (the identified parenchyma region (volumes) includes sub-volumes that are equidistant to each other at 5 mm; Fig 3 and section 4.2).  
Regarding Claim 8, Prasanna et al teach the non-transitory computer-readable storage device of claim 6 (as described above), where the deformation heterogeneity feature descriptor is computed based on first order statisticsCWRUP170US/2017-323940 computed from a deformation magnitude of each voxel of each of the plurality of annular sub-regions, respectively (first order statistics are computed for the deformation magnitude of each voxel within every sub-volume (sub-region); Figs 2, 3 and section 3.2.1).  
Regarding Claim 9, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), where the tumoral 3D gradient-based texture descriptor includes a co-occurrence of local anisotropic gradient orientations (CoLlaGe) feature (3D gradient-based texture features from tumor region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)).  
Regarding Claim 10, Prasanna et al teach the non-transitory computer-readable storage device of claim 9 (as described above), where the tumoral 3D gradient-based texture descriptor includes five first order statistics of entropy, energy, inertia, IDM, correlation, Info1, Info2, sum average, sum variance, sum entropy, difference average, difference variance, and differential entropy, respectively (the tumor 3D gradient-based texture descriptor includes five first order statistics (mean, median, standard deviation, skewness, and kurtosis) for the deformation magnitude of each voxel within every tumor sub-volume (sub-region); Figs 2, 3 and section 3.2.2).
Regarding Claim 11, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), where the peritumoral 3D gradient-based textural descriptor includes a co-occurrence of local anisotropic gradient orientations (CoLlaGe) feature (3D gradient-based texture features from peritumoral region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)).
Regarding Claim 12, Prasanna et al teach the non-transitory computer-readable storage device of claim 11 (as described above), where the peritumoral 3D gradient-based texture descriptor includes five first order statistics of entropy, energy, inertia, IDM, correlation, Info1, Info2, sum average, sum variance, sum entropy, difference average, difference variance, and differential entropy, respectively (the peritumoral 3D gradient-based texture descriptor includes five first order statistics (mean, median, standard deviation, skewness, and kurtosis) for the deformation magnitude of each voxel within every peritumoral sub-volume (sub-region); Figs 2, 3 and section 3.2.2).
Regarding Claim 13, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), where the machine learning classifier is a linear discriminant analysis (LDA) classifier (machine learning classifier uses a linear discriminant analysis classifier; Fig. 4 and section 4.2)  
Regarding Claim 14, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), the operations further comprising training the machine learning classifier and optionally testing the machine learning classifier (the LDA classifier is trained using the training set and top performing feature shapes were also tested followed by top performing features were then independently evaluation (to test the LDA classifiers); Fig. 4 and section 4.2).  
Regarding Claim 15, Prasanna et al teach the non-transitory computer-readable storage device of claim 1 (as described above), the operations further comprising generating a personalized GBM treatment plan based, at least inCWRUP170US/2017-323941 part, on the classification, and optionally displaying the personalized GBM treatment plan (results from the r-DepTH analysis for LTS and STS in individual patients with GBM are generated and displayed to allow for predicting survival and individual, personalized medicine treatment approaches to manage GBM; Fig 3 and sections 5, 6).  

Regarding Claim 16, Prasanna et al teach an apparatus (apparatus for r-DepTH analysis; Figs 1-4 and sections 2-5) comprising: a processor (the apparatus for r-DepTH analysis is understood in the art to be executed by a computer processor; Figs 1-4 and sections 2, 3); a memory (the apparatus used for r-Depth analysis is understood in the art to be stored on a computer memory; Figs 1-4 and sections 2, 3), configured to store a magnetic resonance imaging (MRI) image of a region of interest (ROI) demonstrating Glioblastoma (GBM), where the ROI includes a tumoral region, where the image is associated with a patient, where the image has a plurality of voxels, a voxel having an intensity (the computer memory is also recognized to store the accessed radiographic image includes magnetic resonance imaging (MRI) images of a patient brain demonstrates Glioblastoma (GBM) in a region of interest, and the image is of voxels with a signal (Fig 2 and sections 2, 3) an input/output (I/O) interface (the apparatus used for r-Depth analysis is understood in the art to a computer with an input/output interface; Figs 1-4 and r sections 2, 3); a set of circuits (the apparatus used for r-Depth analysis is understood in the art to be a computer, composed of circuits; Figs 1-4 and sections 2, 3); and an interface that connects the processor, the memory, the I/O interface, and the set of circuits (the r-DepTH analysis is understood in the art to a computer that connects the processor, the memory, the I/O interface, and the circuits; Figs 1-3 and sections 2, 3), the set of circuits comprising: an image acquisition circuit (image access element of r-DepTH analysis using apparatus; Figs 1-3 and section 2, 3) configured to: access the MRI image (the radiographic image accessed includes MRI image; Figs 2, 3 and section 2-5); a region definition circuit (image notation element of r-DepTH analysis using apparatus; Figs 1, 2 and section 3) configured to: segment the tumoral region represented in the MRI image (the MRI image is segmented to sub-volumes to define the tumor and parenchyma boundaries (Fig 2 and sections 2, 3); define a peritumoral region represented in the MRI image based on the tumoral region (the segmented sub-volumes capture the textural and deformation heterogeneity to define the tumor and parenchyma boundaries (Fig 2 and sections 2, 3); define a parenchymal region represented in the MRI image, where the parenchymal region includes a plurality of annular sub-regions (the identified parenchyma region (volumes) includes sub-volumes; Figs 2, 3 and section 3.2.1); a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor circuit (r-DepTH descriptor element of r-DepTH analysis using apparatus; Figs 1-3 and section 3) configured to: compute a deformation heterogeneity feature descriptor based on the parenchymal region (the deformation heterogeneity to define normal parenchyma is extracted; Figs 2, 3 and section 3.2.1); compute a tumoral three-dimensional (3D) gradient-based texture descriptor based on the segmented tumoral region (the 3D gradient based texture descriptors from tumor region is extracted; Figs 2, 3 and section 3.2.2); CWRUP170US/2017-323942 compute a peritumoral 3D gradient-based textural descriptor based on the peritumoral region (the 3D gradient based texture descriptors from per-tumoral region is extracted; Figs 2, 3 and section 3.2.2); and generate an r-DepTH descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor (the r-DepTH descriptor is extracted and based on the deformation descriptor, the tumor texture descriptor and the peritumoral texture descriptor; Figs 2, 3 and section 3.2.3); a GBM overall survival (OS) prediction circuit (Survival data description element of r-DepTH analysis using apparatus; Figs 2-4 and section 4) configured to: compute a probability that the patient will experience LTS in GBM based on the r-DepTH descriptor (the survival times (LTS versus STS) were determined including a KM curve that reflects the probability a patient would remain alive in the group, with the analysis dependent upon the r-Depth descriptor and the linear discriminant analysis (LDA) classifier; Fig 4 and section 4.2); and generate a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability (the LTS and STS patients can be classified based on the KM survival probability curves; Fig 4 and section 5.2); and a display circuit (display element of r-DepTH analysis using apparatus; Figs 2-4 and section 5) configured to display the classification (classifications are displayed based on the KM curves; Figs 3, 4 and sections 5.1, 5.2) and to optionally display the probability, the r-DepTH descriptor, or the MRI image (results displayed can include survival probability, r-DepTH descriptor (deformation and textural heterogeneity), or MRI image; Fig 3 and section 5.1).  
Regarding Claim 17, Prasanna et al teach the apparatus of claim 16 (as described above), where the tumoral 3D gradient-based texture descriptor includes a co-occurrence of local anisotropic gradient orientations (CoLlaGe) feature (3D gradient-based texture features from tumor region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)); and where the peritumoral 3D gradient-based textural descriptor includes a CoLlaGe feature (3D gradient-based texture features from peritumoral region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)).
Regarding Claim 18, Prasanna et al teach the apparatus of claim 16 (as described above), where the r-DepTH descriptor circuit is configured to generate the deformation heterogeneity feature descriptor by: accessing a healthy brain atlas (healthy brain atlas is accessed; Figs 2, 3 and section 3.2.1); registering the parenchymal region to the healthy brain atlas using a non- rigid mutual information based similarity measure registration approach (the healthy tissue atlas is non-rigidly aligned to the patient parenchymal volume using mutual information based similarity measure provided in Advanced Normalization Tools Symmetric Normalization; Fig 2 and section 3.2.1); and computing the deformation heterogeneity feature descriptor based on the registration of the parenchymal region with the healthy brain atlas (the deformation heterogeneity to define normal parenchyma is extracted and based on the normal appearing brain regions; Figs 2, 3 and section 3.2.1).   
Regarding Claim 19, Prasanna et al teach the apparatus of claim 18 (as described above), where the r-DepTH descriptor circuit is configured to compute the deformation heterogeneity feature descriptor based on first order statisticsCWRUP170US/2017-323943 computed from a deformation magnitude of each voxel of each of the plurality of annular sub-regions, respectively (first order statistics are computed for the deformation magnitude of each voxel within every sub-volume (sub-region); Figs 2, 3 and section 3.2.1).  

Regarding Claim 20, Prasanna et al teach a non-transitory computer-readable storage device storing computer-executable instructions that when executed cause a processor to perform operations (the r-DepTH analysis is understood in the art to be instructions stored on a memory and executed on a computer; Figs 1-4 and sections 2-5), the operations comprising: accessing a magnetic resonance imaging (MRI) image of a region of interest (ROI) demonstrating Glioblastoma (GBM), where the ROI includes a tumoral region, a peritumoral region, and a parenchymal region, where the parenchymal region comprises a plurality of annular sub-regions, where the image is associated with a patient, where the image has a plurality of voxels, a voxel having an intensity (the accessed radiographic image includes magnetic resonance imaging (MRI) images of a patient brain demonstrates Glioblastoma (GBM) in a region of interest, and the image is of voxels with a signal (Figs 2, 3 and sections 2, 3), where the MRI image is a 3-Tesla (3T) treatment-naive Gadolinium (Gd)-contrast T1w image, a 3T treatment-naive T2w Gd-contrast image, or a FLAIR MRI image (images include 3-Teslat treatment-native Gadolinium (Gd)-contrast T1w, T2w or FLAIR MRI images; section 4.1); computing a deformation heterogeneity feature descriptor based on the parenchymal region (the deformation heterogeneity to define normal parenchyma is extracted and based on the normal appearing brain regions; Figs 2, 3 and section 3.2.1) by: accessing a healthy brain atlas (healthy brain atlas is accessed; Figs 2, 3 and section 3.2.1); registering the parenchymal region to the healthy brain atlas using a non- rigid mutual information based similarity measure registration approach (the healthy tissue atlas is non-rigidly aligned to the patient parenchymal volume using mutual information based similarity measure provided in Advanced Normalization Tools Symmetric Normalization; Fig 2 and section 3.2.1); and computing the deformation heterogeneity feature descriptor based on the registration of the parenchymal region with the healthy brain atlas (the deformation heterogeneity to define normal parenchyma is extracted and based on the normal appearing brain regions; Figs 2, 3 and section 3.2.1); computing a tumoral three-dimensional (3D) gradient-based texture descriptor based on the tumoral region (the 3D gradient based texture descriptors from tumor region is extracted; Figs 2, 3 and section 3.2.2), where the tumoral 3D gradient-based texture descriptor includes a co-occurrence of local anisotropic gradient orientations (CoLlaGe) feature (3D gradient-based texture features from tumor region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)); computing a peritumoral 3D gradient-based textural descriptor based on the peritumoral region (the 3D gradient based texture descriptors from per-tumoral region is extracted; Figs 2, 3 and section 3.2.2), where the peritumoral 3D gradient-based textural descriptor includes a CoLlaGe feature (3D gradient-based texture features from peritumoral region include local gradients orientations (Θ, Φ); Figs 2, 3 and 3.2.2; see also Prasanna, P., et al.: Co-occurrence of local anisotropic gradient orientations (collage): a new radiomics descriptor. Sci. Rep. 6 (2016)); generating a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor (the r-DepTH descriptor is extracted and based on the deformation descriptor, the tumor texture descriptor and the peritumoral texture descriptor; Figs 2, 3 and section 3.2.3); providing the r-DepTH descriptor to a linear discriminant analysis (LDA) classifier trained to distinguish long-term survival (LTS) from short-term survival (STS) in GBM based on the r-DepTH descriptor (the r-DepTH descriptors are used in a training set for machine learning to classify long term and short term survival; Figs 3, 4 and section 4.2); receiving, from the LDA classifier, a probability that the patient will experience LTS, where the LDA classifier computes the probability based on the r-DepTH descriptor (the survival times (LTS versus STS) were determined including a KM survival probability curve that reflects the probability a patient would remain alive in the group, with the analysis dependent upon the r-Depth descriptor and the linear discriminant analysis (LDA) classifier; Fig 4 and section 4.2); generating a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability (the LTS and STS patients can be classified based on the KM curves; Fig 4 and section 5.2); and displaying the classification (classifications are displayed based on the KM curves; Figs 3, 4 and sections 5.1, 5.2), and optionally displaying the probability, the r- DepTH descriptor, or the MRI image (results displayed can include survival probability, r-DepTH descriptor (deformation and textural heterogeneity), or MRI image; Fig 3 and section 5.1).
Inventorship
35 USC 102(b)(1)(A) provides exceptions to the prior art provision of 35 USC 102(a)(1). According to AIA  35 U.S.C. 102(b)(1)(A) first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. See MPEP § 2153.01(a).
Applicant must file an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717.01. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prasanna et al (Co-occurrence of Local Anisotropic Gradient Orientations (CoLIAGe): A new radiomics descriptor (2016) teaches a means to identify subtle differences between benign and pathologic phenotypes in MRI images, including statistical analysis of voxels for entropy, energy, correlation, various types of information and differential entropy, among others.
Madabhushi et al (US PG PUB 2015/0254840) teaches a method and apparatus for classifying a disease using MRI image, including extraction of CoLIAGe features.
	Hoogi et al (US PG PUB 2017/0270664) teaches MRI image analysis including segmentation for heterogeneity of the brain.
	James et al (US PG PUB 2017/0261584) teaches a method for tissue texture extraction n MRI images focusing on the volume of interest and identifying a tumor region from normal brain tissue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667